Citation Nr: 0302833	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for enlarged prostate 
as due to exposure to herbicide agents.

2.  Entitlement to service connection for chloracne or other 
acneform disease consistent with chloracne due to exposure to 
herbicide agents.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for acne 
(other than chloracne or other acneform disease consistent 
with chloracne due to exposure to herbicide agents.)

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When the veteran's case was before the Board 
in June 2001, it was remanded to the RO for additional 
development.  It was returned to the Board in December 2002 
for further appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Enlarged prostate is not etiologically related to 
herbicide exposure sustained by the veteran in service.

3.  The veteran is not shown to have chloracne or other 
acneform disease consistent with chloracne, and the veteran's 
current acne is not etiologically related to herbicide 
exposure sustained in service.

4.  In an unappealed rating decision of March 1969, the RO 
denied service connection for acne; the subsequently received 
evidence is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

5.  In an unappealed rating decision of February 1986, the RO 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for left 
ear disability had not been submitted; the subsequently 
received evidence is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

1.  Enlarged prostate was not incurred or aggravated as a 
result of the veteran's exposure to Agent Orange during 
service, nor may it be presumed that this claimed disability 
was incurred or aggravated as a result of the veteran's 
exposure to Agent Orange during service.  38 U.S.C.A. §§ 
1110, 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  Chloracne was not incurred or aggravated as a result of 
the veteran's exposure to Agent Orange during service, nor 
may it be presumed that this claimed disability was incurred 
or aggravated as a result of the veteran's exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
acne.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
left ear disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, as well as the Board's June 2001 remand, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining evidence 
on the veteran's behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Various private treatment records 
have also been associated with the claims folder, as well as 
records of VA treatment.  The veteran, through his 
representative, notified the RO in April 2002 that he had no 
further evidence to submit.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

Disability of the Prostate

The veteran submitted a claim of entitlement to service 
connection for enlarged prostate in April 2000.  He contended 
that his enlarged prostate was due to exposure to Agent 
Orange.  

VA outpatient treatment records for April 2000 do not reflect 
treatment for any prostate disability, nor do they make note 
of such a disability.

An April 2000 letter from the veteran's private physician 
indicates that the author had treated the veteran since May 
1996.  He noted that the veteran had been diagnosed with a 
prostatic enlargement in November 1997.  In a May 2001 letter 
the physician indicated that the veteran had benign prostatic 
hypertrophy with outlet obstructive symptoms.  He noted that 
the prostate was not nodular and had no evidence of tumor.

A VA examination was conducted in April 2002.  The veteran 
reported that he had been in Vietnam from 1967 to 1968.  He 
noted that he was not having any problems with his prostate 
at the time of the examination.  The examiner noted that the 
veteran had been diagnosed with an enlarged prostate six 
years previously and that a March 2002 prostate specific 
antigen test finding was 1.4, well within the normal value of 
up to four.  The veteran endorsed nocturia times one, with 
occasional hesitancy.  He denied dysuria, hematuria, stones 
or urinary incontinence.  There were no other genitourinary 
symptoms.  On physical examination, the external genitalia 
were normal.  On digital rectal examination, anal sphincter 
tone was normal and the prostate was symmetrical and benign 
in character, and not suspicious for carcinoma.  The examiner 
concluded that the veteran had mild benign prostate 
hypertrophy consistent with his age.  He stated that he could 
see no particular evidence that the veteran had a problem 
with his prostate or that his prostate status suggested any 
relationship to defoliant exposure.

In considering this claim on the merits, the Board concludes 
that service connection for prostate enlargement is not 
warranted.  In this regard the Board notes that disabilities 
of the prostate other than cancer are not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of enlarged prostate in humans.  See 38 
C.F.R. § 3.309(e).  Therefore, service connection is not 
warranted on a presumptive basis.

With regard to service connection on a direct basis, the 
Board again notes that there is no medical evidence of this 
claimed disability until many years after the veteran's 
discharge from service.  The first medical evidence of the 
disability dates to the April 2000 letter from the veteran's 
physician, wherein he stated that prostatic enlargement had 
been diagnosed in November 1997.   

There is no medical evidence suggesting that the claimed 
disability is etiologically related to the veteran's exposure 
to Agent Orange or to any other incident of service.  As 
noted above, enlarged prostate is not among the diseases 
currently subject to presumptive service connection on the 
basis of herbicide exposure because of the absence of sound 
medical and scientific evidence of a positive association 
between such exposure and the development of enlarged 
prostate in humans.  Moreover, the April 2002 examiner 
concluded that the veteran's prostatic enlargement was 
consistent with the veteran's age and that there was no 
particular evidence that the veteran's prostate status was 
related to defoliant exposure.  Therefore, the Board must 
also conclude that service connection is not warranted for 
this claimed disability on a direct basis.

Chloracne or other Acneform Disease Consistent with Chloracne

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to acne 
or other condition of the veteran's skin.  

On VA examination in February 1969, the veteran related that 
he had suffered from skin eruptions on his face prior to 
service and that they had become more severe during his tour 
overseas.  He complained of skin eruptions on both feet and 
the groin areas during his time in Vietnam.  Examination 
revealed generalized pitted scarring involving the face, 
especially the cheek areas.  There were many papules and 
comedones and some scattered papules on the neck.  
Examination of the groin area revealed no evidence of an 
active dermatitis.  The skin of both feet was normal, and the 
skin of the remainder of the veteran's body revealed no 
evidence of active dermatitis.  The diagnosis was chronic, 
persistent, moderate acne vulgaris, with scarring involving 
the face and neck.

The report of a physical examination by the veteran's private 
physician in November 1996 notes the presence of old acne 
scars.  The impression was history of acne.  A February 2001 
treatment note shows an impression of acne.

In April 2000 the veteran submitted a claim of entitlement to 
service connection for acne problems as a result of Agent 
Orange exposure.  A letter from the veteran's representative 
contends that the veteran's acne became manifest while he was 
serving in Vietnam and that he had been treated for the 
condition within one year of his service discharge.  

VA outpatient treatment records for April 2000 do not pertain 
to treatment for acne or other skin disability, nor do they 
make note of such disability.

An April 2000 letter from the veteran's private physician 
notes that the veteran had a longstanding history of cystic 
acne, which predated his treatment of the veteran.  In a May 
2001 letter, the physician noted that the veteran suffered 
from the chronic scarring of cystic acne.

A VA dermatology examination was performed in April 2002.  
The examiner noted that there was no evidence of acne in the 
veteran's service medical records, and that on discharge 
examination the only notation concerning the veteran's skin 
was a scar on his abdomen.  The veteran reported that he had 
been seeing his family physician for problems with his acne 
and scarring.  He stated that he had acne, primarily on his 
face and back, when he left the service.  He noted that he 
had had acne since service but that with treatment it had 
improved dramatically in recent years.  Physical examination 
revealed multiple pitting scars on the veteran's face in the 
submandibular region secondary to acne.  There was very 
little evidence of any active acne.  The diagnosis was acne, 
very mild with treatment.  The examiner noted that according 
to the veteran and his history, the veteran had been exposed 
to Agent Orange.  He pointed out that there was no evidence 
of current acne on the veteran's extremities and trunk, 
suggesting that the veteran's acne was not related to Agent 
Orange exposure.  He explained that chloracne was typically 
short term and occurred shortly after exposure to a herbicide 
agent, and in a distribution that is nontraditional, such as 
on the extremities.  

Having considered the merits of this claim, the Board 
concludes that service connection for chloracne or other 
acneform disease consistent with chloracne is not warranted.  
Although chloracne and other acneform diseases consistent 
with chloracne are subject to presumptive service connection 
on an Agent Orange basis, the evidence does not suggest that 
the veteran manifested chloracne or any other acneform 
disease consistent with chloracne within the Agent Orange 
presumptive period.  In fact the February 1969 examiner 
diagnosed acne vulgaris, and the veteran's private physician 
has noted that the veteran suffers from cystic acne.  Neither 
VA nor private medical records indicate that the veteran's 
acne is related to his exposure to Agent Orange during 
service.  Moreover, the April 2002 examiner, after reviewing 
the claims folder and examining the veteran, concluded that 
Agent Orange was not likely to have had any effect on the 
veteran's acne.  Therefore, service connection is not 
warranted for this claimed disability.

Benefit of the Doubt

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to the issues of service 
connection for enlarged prostate and chloracne, but finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's 
claims.

II.  New and Material Evidence

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's claim to reopen.  However, nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirement that he submit new and material evidence to 
reopen the claims at issue.  He has also been told what 
constitutes new and material evidence.  In addition, he has 
been requested to provide specific information needed for the 
RO to obtain evidence in support of his claims to reopen.  
The record reflects that the RO has obtained medical records 
on the veteran's behalf and that VA records have been 
associated with the claims folder.  Neither the veteran nor 
his representative has identified any existing evidence of a 
nexus between the claimed disability and his military 
service.  Therefore, the Board is satisfied that no further 
action is required to comply with the VCAA or the 
implementing regulations.

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Acne other than Chloracne or other acneform disease 
consistent with 
Chloracne due to Exposure to Herbicide Agents

The veteran's claim of entitlement to service connection for 
acne was originally denied in an unappealed rating decision 
of March 1969.  The RO found that the veteran's service 
medical records were negative for complaint of or treatment 
for acne.  The evidence of record at the time of the March 
1969 rating decision included the veteran's service medical 
records and the report of a January 1969 VA examination which 
diagnosed acne vulgaris. 

As discussed above,  the veteran submitted a claim of 
entitlement to service connection for acne as due to exposure 
to Agent Orange in April 2000.  VA treatment records obtained 
by the RO for April 2000 reflect no complaint of or treatment 
for acne or other skin disability.  

Treatment records and letters from the veteran's private 
physician indicate that the veteran had a history of cystic 
acne and note the presence of chronic acne scars.  

On VA dermatology examination in April 2002, the examiner 
noted that there was no evidence of acne in the veteran's 
service medical records, and that on discharge examination 
the only notation concerning the veteran's skin was a scar on 
his abdomen.  The veteran reported that he had acne, 
primarily on his face and back, when he left the service.  He 
noted that he had had acne since service but that with 
treatment it had improved dramatically in recent years.  
Physical examination revealed multiple pitting scars on the 
veteran's face in the submandibular region secondary to acne, 
with very little evidence of any active acne.  The diagnosis 
was acne, very mild with treatment.  The examiner made no 
comment regarding the etiology of the veteran's acne.

The medical evidence added to the record since the March 1969 
rating decision shows only a history of acne as reported by 
the veteran and the presence of cystic acne and related 
scars.  It does not suggest that this claimed disability is 
etiologically related to service.  Therefore, the medical 
evidence added to the record is not so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly consider the merits 
of the claim.  Accordingly, it is not material.

The veteran's statements and those of his representative are 
new.  However, as  laypersons, they are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
statements are not so significant alone or in the context of 
the evidence previously of record that they must be 
considered to fairly decide the merits of the veteran's 
claim.  Therefore, they are not material.

Thus, the veteran's claim of entitlement to service 
connection for acne is not reopened.

Left Ear Disability

By a rating decision dated in March 1969, service connection 
for otitis externa and media, left, was denied.  The RO found 
that such a disability had not been found during the January 
1969 VA examination.  The evidence then of record included 
the January 1969 VA examination report and the veteran's 
service medical records.  The service medical records reflect 
that the veteran was treated for left otitis externa in 
August 1968 and referred to an ear, nose and throat 
specialist in September 1968.  Eardrops were prescribed and a 
subsequent treatment note states that the condition had 
improved.  

In February 1986 the veteran submitted a claim to reopen, 
stating that his ear condition had worsened.  He indicated 
that he had suffered from an infection and that he had 
received the Purple Heart six months after service discharge 
for the condition.  The RO determined in February 1986 that 
in order to receive service connection, the veteran must show 
onset in service.  Thus, it concluded that new and material 
evidence had not been submitted and denied the veteran's 
claim.

The veteran submitted a statement in April 2000, indicating 
that he wished to initiate a claim of entitlement to service 
connection for chronic ear infections.  He noted that he was 
diagnosed with ear infections while in Vietnam and that he 
continued to have them on a semi-annual basis.  An April 2000 
letter from the veteran's representative notes the veteran's 
contention that his auditory disability was related to the 
ear infections which he suffered in service.

VA outpatient treatment records for April 2000 do not show 
any complaints of or treatment for abnormalities of the ears.

A May 2001 letter from the veteran's private physician 
indicates that he had been treating the veteran since May 
1996, and that the veteran carried a diagnosis of chronic 
hearing loss.  He indicates that the hearing loss had been 
persistent and exacerbated at various times by either an 
acute otitis or wax build up.  Treatment records from the 
physician do not reflect any treatment for disabilities 
related to the ears.

The medical evidence added to the record since the February 
1986 rating decision documents findings of chronic hearing 
loss by the veteran's private physician.  Although the 
physician notes that the veteran's hearing loss is 
occasionally exacerbated by acute otitis or wax build up, 
there is no evidence that the veteran suffers from chronic 
otitis or that any left ear disability is etiologically 
related to service.  Moreover, although the veteran claims to 
have been awarded the Purple Heart due to an ear infection 
suffered during his Vietnam service, his service records do 
not reflect such an award.  Therefore, the evidence added to 
the record is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly consider the merits of the 
claim.  Accordingly, it is not material.

The veteran's statements and those of his representative are 
new.  However, as  laypersons, they are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With regard to the veteran's statement that he 
received the Purple Heart for his ear infection, the record 
does not reflect such an award.  Therefore, the Board must 
conclude that the statements are not so significant alone or 
in the context of the evidence previously of record that they 
must be considered to fairly decide the merits of the 
veteran's claim.  Therefore, they are not material.


Thus, the veteran's claim of entitlement to service 
connection for left ear disability is not reopened.


ORDER

Entitlement to service connection for an enlarged prostate as 
due to exposure to herbicide agents is denied.

Entitlement to service connection for chloracne or other 
acneform disease consistent with chloracne due to exposure to 
herbicide agents is denied.

The Board having determined that new and material evidence 
has not been submitted, reopening of a claim of entitlement 
to service connection for acne (other than chloracne or other 
acneform disease consistent with chloracne due to exposure to 
herbicide agents) is denied.

The Board having determined that new and material evidence 
has not been submitted, reopening of a claim of entitlement 
to service connection for left ear disability is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

